The ground relied on by the petitioners was, that the raising of the grade not having been done by the selectmen of the town for the purpose of repairing the highway, but in the altering of a highway by the commissioners, pursuant to Rev. Sts. c. 24, §§ 1-11, the damages must, under those sections, be assessed against the county, and not against the town; and that Cole, in proceeding under Rev. Sts. c. 25, § 6, had mistaken his remedy And of that opinion were the court.

Writ of certiorari to issue. '